Citation Nr: 1013403	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-13 105	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder, including secondary to right knee disorder.

3.  Entitlement to service connection for a left hip 
disorder, including secondary to right knee disorder.

4.  Entitlement to service connection for a back disorder, 
including secondary to right knee disorder.

5.  Entitlement to service connection for left knee disorder, 
including secondary to right knee disorder.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2008 rating 
decision of Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issues 
of service connection for bilateral knee disorders, bilateral 
hip disorders, and a spine disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of service connection for bilateral 
knee disorders, bilateral hip disorders, and a spine disorder 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In February 2010, the Veteran filed to 
withdraw from appeal the issues of service connection for 
bilateral knee disorders, bilateral hip disorders, and a 
spine disorder; hence, there remains no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
service connection for bilateral knee disorders, bilateral 
hip disorders, and a spine disorder, and the appeal of these 
issues is dismissed.


ORDER

The issues of service connection for bilateral knee 
disorders, bilateral hip disorders, and a spine disorder is 
dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


